Citation Nr: 0617230	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  05-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma (RO).  The appellant is the 
veteran's son.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  By May 2006 electronic mail print-
outs documenting communication between the RO and the Board, 
it was noted that the appellant had requested a hearing at 
the RO before a member of the Board.  Thus, this case needs 
to be returned to the RO so that a Travel Board hearing may 
be scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:  

The RO should schedule the appellant for a 
hearing before the Board sitting at the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


